Citation Nr: 0924810	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  05-03 213A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss disability.

2.  Entitlement to a compensable initial evaluation for 
history of bleeding rectum and pilonidal cyst.

3.  Entitlement to an effective date earlier than August 13, 
2003 for the grant of service connection for history of 
bleeding rectum and pilonidal cyst.

4.  Entitlement to service connection for melanoma.




REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at Law


INTRODUCTION

The Veteran had active service from September 1967 to 
September 1969. 

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from March 2004, September 2004, and March 2007 
rating decisions of the Detroit, Michigan Regional Office 
(RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

On June 19, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for bilateral hearing loss 
disability, by the appellant, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2008).

2.  The criteria for withdrawal of the appeal of entitlement 
to a compensable initial evaluation for history of bleeding 
rectum and pilonidal cyst, by the appellant, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2008).

3.  The criteria for withdrawal of the appeal of entitlement 
to an effective date earlier than August 13, 2003 for the 
grant of service connection for history of bleeding rectum 
and pilonidal cyst, by the appellant, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2008).

4.  The criteria for withdrawal of the appeal of entitlement 
to service connection for melanoma, by the appellant, have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


